DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  
In line 3 of claim 12, the word “resonate” is misspelled, and should be spelled --resonant--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 6 discloses two open frequencies corresponding .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 12 recites the limitation of “the third surface acoustic wave resonator has a different resonant frequency than resonate frequencies of the first, second and third surface acoustic wave resonators” such that it is not clear how the third SAW resonator has a different resonant than itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-16, & 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgener et al. (US PGPub 20140340173)
As per claim 1:
Burgener et al. discloses in Fig. 28B:
A surface acoustic wave filter (resonators may include SAW devices, para [0107]) comprising: 
a first series arm of a surface acoustic wave filter (first tunable/switchable AW module 476A) configured to filter a radio frequency signal (para [0211]) includes a first surface acoustic wave resonator (AW device 80A) in parallel with a second surface acoustic wave resonator (AW device 80F) and in 

As per claims 2 & 14:
Burgener et al. discloses in Fig. 28B:
A second series arm (sub-filter module 474B) coupled to the first series arm, the second series arm including a fourth surface acoustic wave resonator (AW module 80H) in parallel with a third capacitor (variable capacitor 98E).

	As per claims 3 & 15:
	Burgener et al. discloses in Fig. 28B:
A third series arm coupled to the second series arm, the third series arm including a fifth surface acoustic wave resonator in parallel with a fourth capacitor (the ellipsis between sub-filter modules 474A&B indicates that a multitude of sub-filter modules is described for the filter of Fig. 28B, as disclosed in para [0212], with each sub-filter module including a series arm including a surface acoustic 

	As per claims 4 & 16:
	Burgener et al. discloses in Fig. 28B:
The first series arm and the shunt arm suppress a guided mode spurious response outside a passband (Burgener shows that the shunt branch acoustic resonators are used to provide a notch that may be above or below the center frequency of the filter, fc, and may be placed near or opposite of the center frequency of the anti-resonant frequencies of series arm resonators determining the pass-band of the filter, as seen in related Figs. 19A-C, wherein the anti-resonant frequencies of the series arms and the resonant frequencies of the shunt arms suppress responses outside of the passband).

	As per claim 9:
	Burgener et al. disclose in Fig. 28B:
	The first and second surface acoustic wave resonators are temperature compensated surface acoustic wave resonators (variable capacitors are employed to correct for temperature, output impedance, and manufacturing variants, para [0214]).

	As per claim 10:
	Burgener et al. disclose in Fig. 28B:


	As per claim 11:
	Burgener et al. discloses in Fig. 28B:
The surface acoustic wave filter is arranged as a multi-band elimination filter (related Fig. 2D discloses the shunt acoustic resonators as being notch filters in combination with the anti-resonance frequencies of the series resonators, para [0116], such that multiple shunt acoustic resonators and anti-resonance frequencies of Fig. 28B result in a multi-band elimination filter).

	As per claim 12:
	Burgener et al. discloses in Fig. 28B:
The third surface acoustic wave resonator has a different resonant frequency than resonant frequencies of the first and second surface acoustic wave resonators (Burgener shows that the shunt branch acoustic resonators are used to provide a notch that may be above or below the center frequency of the filter, fc, and may be placed near or opposite of the center frequency of the anti-resonant frequencies of series arm resonators determining the pass-band of the filter, as seen in related Figs. 19A-C).

	As per claim 13:

	An acoustic wave filter (resonators may include SAW devices, para [0107]) assembly comprising:
A first acoustic wave filter coupled to a common node; and a second acoustic wave filter coupled to a common node (duplexer 20 in related Fig. 1A, which may comprise a plurality of separate filters as sub-units corresponding to the different bands provided therein, para [0105-0108], wherein the common node is presented to RF switch 40 and antenna 50, the first filter is the RX filter, and the second filter is the TX filter), the second acoustic wave filter (Fig. 28B, which is shown as a TX filter in Fig. 28A, as per para [0211]) including a first series arm (tunable AW module 476A) with an acoustic wave resonator (AW device 80A) in parallel with a second acoustic wave resonator (AW device 80F) and in parallel with a first capacitor (variable capacitor 98A), the second acoustic wave filter further including a shunt arm (AW module 476D) coupled to the first series arm, the shunt arm includes a third surface acoustic wave resonator (AW device 80D) in parallel with a second capacitor (variable capacitor 98D), the shunt arm and the first series arm reduce ripple in insertion loss associated with one or more of the first, second, and third surface acoustic wave resonators (the addition of a capacitance in parallel with an acoustic resonator provides for modulation of the frequency characteristics of the acoustic resonator, para [0114], and to reduce insertion loss, para [0204]).

	As per claim 18:

The second acoustic wave filter is arranged as a multi-band elimination filter (related Fig. 2D discloses the shunt acoustic resonators as being notch filters in combination with the anti-resonance frequencies of the series resonators, para [0116], such that multiple shunt acoustic resonators and anti-resonance frequencies of Fig. 28B result in a multi-band elimination filter), and the second acoustic wave filter includes temperature compensated surface acoustic wave resonators (variable capacitors are employed to correct for temperature, output impedance, and manufacturing variants, para [0214]).

	As per claim 19:
	Burgener et al. discloses in Fig. 28B:
At least the first and second acoustic wave resonators are arranged to suppress the frequency associated with the passband of the first acoustic wave filter in the frequency response of the second acoustic wave filter (related Figs. 29A and 29B show LTE band 17 and band 13 modes, for Fig. 28B, respectively, where the receive bands of LTE 17 & 13 (para [0211]) are shown to be suppressed during operation within the respective band).

	As per claim 20:
	Burgener et al. discloses in Fig. 28B:
	A wireless communication device comprising:
		An antenna (Antenna 50 in related Fig. 1A);

	
	As per claim 21:
	Burgener et al. discloses in Fig. 28B:
The surface acoustic wave filter is a band elimination filter (related Fig. 2D discloses the shunt acoustic resonators as being notch filters in combination with the anti-resonance frequencies of the series resonators, para [0116], such that .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgener et al. (US PGPub 20140340173) in view of Nosaka (US PGPub 20190379352), a reference of record.
As per claim 5:

Nosaka discloses in Fig. 13:
In the first instance, the second surface acoustic wave resonator is arranged to lower impedance at a bulk mode frequency of the first surface acoustic wave resonator (paras [0008-0009], where reducing loss is equivalent to lowering impedance).
At the time of filing, it would have been obvious to one of ordinary skill in the art to add a second surface acoustic wave resonator in parallel to the first surface acoustic wave resonator to lower the impedance at a n provide the benefit of reducing the loss in the pass band of the filter, as taught by Nosaka (paras [0008-0009]).

Claims 7-8 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgener et al. (US PGPub 20140340173) in view of Nosaka (US PGPub 20190363692), hereinafter Nosaka 2, a reference of record.
As per claims 7 & 17:
Burgener et al. does not disclose:
The first capacitor is arranged to pass a frequency component at a bulk mode frequency of the first surface acoustic wave resonator.
Nosaka 2 discloses in Fig. 47A-B:
a capacitor in parallel with a surface acoustic wave resonator is arranged to pass a frequency component at a bulk mode frequency of the surface acoustic wave resonator (para [0421]).


As per claim 8:
Burgener et al. does not disclose:
The second capacitor is arranged to pass a frequency component at a bulk mode frequency of the third surface acoustic wave resonator.
Nosaka 2 discloses in Fig. 47A-B:
a capacitor in parallel with a surface acoustic wave resonator is arranged to pass a frequency component at a bulk mode frequency of the surface acoustic wave resonator (para [0421]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to configure a second capacitor in parallel with the third surface acoustic wave resonator to pass a frequency component at a bulk mode frequency of the third surface acoustic wave resonator, to provide the benefit of reducing the influence of the bulk-wave loss of a resonator, as taught by Nosaka 2 (para [0421]).

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 11/18/2020, with respect to the rejection(s) of claim(s) 1-20 under Nosaka and Nosaka 2 have been fully considered Burgener et al., Nosaka, and Nosaka 2.
Further, the amendment of claim 1 has resulted in the 112(a) rejection of claim 6, due to enablement.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843